

116 HR 6342 IH: SBIC Capital Infusion Act of 2020
U.S. House of Representatives
2020-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6342IN THE HOUSE OF REPRESENTATIVESMarch 23, 2020Ms. Davids of Kansas introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Small Business Investment Act of 1958 to provide additional assistance for small businesses affected by the COVID–19 outbreak, and for other purposes.1.Short titleThis Act may be cited as the SBIC Capital Infusion Act of 2020.2.Additional leverage for small businesses affected by the COVID–19 outbreak(a)In generalSection 303(b)(2) of the Small Business Investment Act of 1958 (15 U.S.C. 683(b)(2)) is amended by adding at the end the following:(E)Additional leverage base on investment(i)Exclusion of amountsIn calculating the outstanding leverage of a company for purposes of subparagraph (A) or (B), the Administrator shall exclude the amount of leverage outstanding to covered small businesses, not to exceed an amount equal to $100,000,000, if the amount excluded is used exclusively for working capital purposes.(ii)Covered small business definedIn this subparagraph, the term covered small business means a small business concern is located in a State or United States territory with at least one confirmed or presumed positive case of COVID–19..(b)ApplicationNotwithstanding any other provision of law, for purposes of additional leverage requested under subparagraph (E) of section 303(b)(2) of the Small Business Investment Act of 1958, as added by subsection (a), the Administrator shall approve or deny such request within 14 calendar days of receipt by the Administrator of the request.3.New Markets Venture Capital ProgramSection 368(a) of the Small Business Investment Act of 1958 (15 U.S.C. 689q(a)) is amended—(1)by striking fiscal years 2001 through 2006 and inserting fiscal years 2020 through 2025;(2)in paragraph (1), by striking $150,000,000 and inserting $10,000,000,000; and(3)in paragraph (2), by striking $30,000,000 and inserting $2,000,000,000.